NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

ASIA PACIFIC MICROSYSTEMS, INC.,
Appellant,

V.

INTERNATIONAL TRADE COMMISSION,
Appellee,

AND

HEVVLETT-PACKARD COMPANY AND HEWLETT-
PACKARD DEVELOPMENT COMPANY, L.P.,

Intervenors.

2012-1225

On appeal from the United States International Trade
Commission in Investigation No. 337 -TA-723.

ON MOTION

ORDER

Asia Pacific Microsystems, Inc. ("APM") moves for a 5-
day extension of time, until September 12, 2012, to file its

ASIA PACIFIC V. ITC 2

corrected opening brief. The United States International
Trade Cornmission and the intervenors oppose.

Upon consideration thereof,
IT ls ORDERED THAT:

The motion is granted. The appellee and the interve-
nors should calculate their brief due date from the date of
filing of the appellant’s corrected brief.

FoR THE CoURT

 1 3 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Steven D. Ling, Esq.

Panyin A. Hughes, Esq.

Ahmed J. Davis, Esq.  
$21 °'°1°¢;°£ FsneE/xic:§%l\§fo“

SEP 1 3 ZUT£

JAN HOBBA|.Y
CLERK